Citation Nr: 0812592	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-02 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back and spine 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
February 1980.

This appeal to the Board of Veterans' Appeals (Board) 
concerning the left knee disability arose from a July 2004 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection for this condition and assigned a 10 percent 
rating retroactively effective from September 22, 2003, the 
date of receipt of this claim.  The veteran wants a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (indicating that when a veteran timely appeals 
his initial rating, just after establishing his entitlement 
to service connection for a condition, VA must consider his 
claim in this context - which includes determining whether 
he is entitled to a "staged" rating to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).

A more recent January 2005 RO decision, during the pendency 
of this appeal concerning the rating for his left knee 
disability, determined the veteran had not submitted new and 
material evidence to reopen a previously denied claim for 
service connection for a back and spine condition.  The RO 
also denied his claim for service connection for a right hip 
condition.  And in response, he submitted a timely notice of 
disagreement (NOD) in March 2005 to initiate an appeal of 
both of these additional claims.  According to information 
recently indicated in VACOLS, the RO has since issued him a 
statement of the case (SOC) concerning these additional 
issues.  But there is no indication of whether he has 
responded to the SOC by filing a timely substantive appeal 
(VA Form 9 or equivalent statement) to perfect an appeal to 
the Board concerning these additional issues.  So the Board 
must remand, rather than merely refer, these additional 
claims to the RO to have this clarified.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

For other reasons that will be explained, as well, the Board 
is also remanding the claim for a higher initial rating for 
the left knee disability to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.

There is one other preliminary point worth mentioning.  Also 
in that March 2005 statement (NOD, on VA Form 21-4138), the 
veteran raised a still additional claim for service 
connection for a right knee disorder secondary to his already 
service-connected left knee disability.  See 38 C.F.R. 
§ 3.310 (2007).  However, the RO has not adjudicated this 
claim.  So it is referred to the RO for appropriate 
development and consideration.  The Board does not have 
jurisdiction to consider it, even in a remand, because the RO 
has not considered this claim in the first instance, much 
less denied it and the veteran initiated a timely appeal to 
the Board.  See 38 C.F.R. § 20.200 (2007).  See, too, Godfrey 
v. Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction over an issue not yet adjudicated by the RO).


REMAND

Before addressing the merits of the left knee claim, the 
Board finds that additional development of the evidence is 
required.  First, another VA examination is needed to 
determine the current severity of this disability.  
See 38 U.S.C. § 5103A(d)(2) (West 2002 and Supp. 2007); 38 
C.F.R. § 3.327(a) (2007).  The veteran's last VA examination 
was in June 2004, so nearly four years ago.  Thus, a more 
current examination would be helpful in deciding his appeal.  
This is especially true since he recently asserted that his 
left knee disability has "continued to deteriorate and 
adversely impact his lifestyle and activities."  
See informal hearing presentation by his representative, 
dated in April 2008.  Also, his VA records through 2005 show 
additional treatment for this disability.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the 
Board should have ordered a contemporaneous examination of 
the veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  Therefore, a more current examination is 
needed to adequately rate the current severity of this left 
knee disability.

Second, VA is generally required to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002 and 
Supp. 2007).  Specifically, VA is required to make reasonable 
efforts to obtain relevant records, including private 
records, that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b) (West 2002 
and Supp. 2007).  If after making such reasonable efforts VA 
is unable to obtain all of the relevant records sought, VA 
must so notify the claimant. Id.  Such notice must identify 
the records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  VA regulation clarifies that "reasonable efforts" 
will generally consist of an initial request for the records 
and, if the records are not received, at least one follow-up 
request.  38 C.F.R. § 3.159(c)(1) (2007).

In this case, in February 2004, the veteran provided a 
completed authorization (VA Form 21-4142) to obtain records 
from Dr. O., whom he identified as a physician who had 
provided him relevant treatment for his left knee condition.  
The veteran also personally provided a medical opinion letter 
from Dr. O. dated in October 2003 and a treatment record 
dated in March 2007.  In the October 2003 letter, Dr. O. 
indicated the veteran had received treatment from him for 
pain and swelling in his left knee, and Dr. O offered a nexus 
opinion based on his treatment.  Also, a March 2007 letter 
from this same physician noted the veteran was being 
prescribed pain medications for his left knee disability.  
These letters indicate the veteran has received private 
medical treatment for his left knee disability, the records 
of which are not presently in his claims file, possibly 
including a treatment asserted to have occurred in September 
2003.  See the veteran's authorization and consent form (VA 
Form 21-4142), dated in February 2004, for private medical 
records from Dr. O.  Thus, these records are relevant in 
determining the severity of the veteran's left knee 
condition.  



The RO issued a request for the complete set of records from 
Dr. O in March 2004.  It did not receive a response to that 
request.  And there is no indication the RO issued a follow-
up request or explained to the veteran what further action VA 
would take.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  
Consequently, a remand is required so the RO may comply with 
the duty to assist and properly follow up on its original 
request for all medical records from Dr. O.  

The RO (actually the AMC) also must send the veteran a 
Veterans Claims Assistance Act (VCAA) notice letter complying 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
This letter should specifically advise him concerning the 
downstream disability rating and effective date elements of 
his claim, keeping in mind his claim initially arose in the 
context of him trying to establish his entitlement to service 
connection - since granted.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

Lastly, as mentioned, according to information recently 
indicated in VACOLS, the RO has provided the veteran an SOC 
concerning the additional issues of whether he has submitted 
new and material evidence to reopen his claims for service 
connection for a back and spine disorder and whether he is 
entitled to service connection for a right hip disorder.  But 
there is no indication of whether he has responded to the SOC 
by filing a timely substantive appeal (VA Form 9 or 
equivalent statement) to perfect an appeal to the Board 
concerning these additional issues.  So the Board must 
remand, rather than merely refer, these additional claims to 
the RO to have this clarified.  See again Manlincon v. West, 
12 Vet. App. 238 (1999).  See also 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 
20.306.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Ask the veteran whether he has 
received any additional treatment for his 
left knee disability since 2005.  If he 
has, and the records are not already on 
file, obtain them.

2.  Follow-up the March 2004 request for 
records from Dr. O.  If it is determined 
these additional records are not 
forthcoming and that further attempts to 
obtain them would be futile, then 
expressly indicate this in the file and 
notify the veteran as required by 
38 C.F.R. 3.159(c).  

3.  Also send the veteran a VCAA notice 
letter complying with the recent Court 
case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter must 
advise him of the downstream disability 
rating and effective date elements of his 
claim.

4.  Schedule the veteran for a VA 
examination to determine the current 
severity of his left knee disability.  He 
is hereby advised that failure to report 
for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary to 
assess the severity of this disability.  
The examination should comply with AMIE 
protocols.  The claims file, including a 
complete copy of this remand, must be 
made available for review of the 
veteran's pertinent medical and other 
history.  

Based on a comprehensive review of the 
claims file, as well as a current 
physical examination of the veteran, the 
examiner should discuss all impairments 
associated with the left knee disability, 
including all ranges of motion in this 
knee (extension to flexion) and all other 
associated functional impairment - 
including pain/painful motion, more or 
less movement than normal, weakened 
movement, premature/excess fatigability, 
incoordination, swelling, deformity or 
atrophy from disuse, pain on pressure or 
manipulation, and muscle spasm.  And, if 
possible, the examiner should specify any 
additional range-of-motion loss due to 
any of these factors, especially during 
prolonged, repetitive use of this knee or 
when the veteran's symptoms are most 
prevalent (e.g., during "flare-ups").  
See 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

The examiner should indicate, as well, 
whether the veteran has instability 
and/or subluxation in his left knee.  And 
if he does, the examiner should describe 
the severity of it (slight, moderate or 
severe)  Conversely, if instability is 
not found, the examiner should clearly so 
state.

5.  Then readjudicate the claim for an 
initial rating higher than 10 percent for 
the left knee disability in light of any 
additional evidence received since the 
May 2005 supplemental SOC (SSOC).  If 
this claim is not granted to the 
veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

6.  Determine whether the veteran has 
submitted a timely substantive appeal (VA 
Form 9 or equivalent) in response to the 
SOC that, according to VACOLS, was issued 
concerning the additional issues of 
whether he has submitted new and material 
evidence to reopen his previously denied 
claim for service connection for a back 
and spine condition and whether he is 
entitled to service connection for a 
right hip condition.  If, and only if, he 
submits (or has submitted) a timely 
substantive appeal in response to the SOC 
should these additional claims be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

